Citation Nr: 0618453	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-00 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability 
due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




REMAND

The veteran served on active duty from October 1943 until August 
1946.

The Board notes that, in February 2004, the veteran submitted an 
Authorization and Consent to Release Form for the New York Harbor 
Medical Center.  The veteran has also referenced treatment at the 
St. Albans VA clinic.  These records have not been associated 
with the claim's file.

Additionally, the veteran contends that his service connected 
disabilities prevent him from obtaining substantially gainful 
employment.  However, no examiner has addressed the issue of 
unemployability in the context of the veteran's service connected 
disabilities. 

A VA examining physician should generally address the extent of 
functional and industrial impairment from the veteran's service 
connected disabilities.   See Gary v. Brown, 7 Vet. App. 229 
(1994).  Therefore, the Board finds that a medical opinion is 
needed addressing the question of whether the veteran's service 
connected disabilities render him unemployable without regard to 
advancing age.  38 U.S.C.S. § 5103A(d) (2005); see also Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994) (the Board has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service connected 
disability has on his ability to work.).  Such opinion should be 
based upon consideration of the veteran's documented history and 
assertions, to include medical evidence associated with the 
record.  
 
Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should obtain all records of VA treatment at 
the New York Harbor Medical Center and St. Albans VA 
clinic.  All records obtained should be associated with 
the claim's folder.


2.  The veteran should be scheduled for a VA 
examination.  The RO should forward the veteran's 
claim's file to the examiner for review.  The examiner 
should provide findings that take into account all 
functional impairments due to his service connected 
disabilities.  The examiner is requested to provide a 
definite opinion as to whether the veteran's service 
connected disabilities collectively render him unable 
to secure or follow substantially gainful employment 
without regard to the veteran's age.  The opinion 
should take into account the veteran's employment 
history and his educational and vocational attainment. 


3.  Following completion of the foregoing, review the 
claim's folder and readjudicate the claim.  If the 
decision is adverse to the veteran, then issue a SSOC 
and give the veteran an appropriate amount of time to 
respond to it.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if appropriate.  The veteran need take 
no action until otherwise notified, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


